                  Case 4:20-cv-00045-DN-PK Document 76-1 Filed 10/23/20 PageID.337 Page 1 of 5




                                                            EXHIBIT A

                             COMPARISON BETWEEN TRADITIONAL 7(A) AND PPP LOANS

    #    Requirement                                  Section 7(a) Program                    Paycheck Protection Program

    R1   Maximum loan amount?                $5 million.1                                  $10 million.2

    R2   Maximum SBA guarantee?              85% of the loan amount for loans up to        100%4
                                             $150,000.

                                             75% of the loan amount for loans over
                                             $150,000     up maximum         of $3.75
                                             million3

    R3   Interest rate on loan?              5.0%−8.0% + prime5                            1%6

    R4   Upfront guarantee fee paid to       Yes. Upfront guarantee fee paid by the        No8
         SBA?                                Lender to the SBA of




1
  See 15 U.S.C. § 636(a)(3)(A); 13 CFR § 120.151.
2
  See 15 U.S.C. § 636(a)(36)(E)(ii).
3
  13 C.F.R. § 120.210 and 13 C.F.R. § 120.151.
4
  85 Fed. Reg. 20811, 20812.
5
      Small       Business        Administration,        “Terms,     conditions,       and       eligibility,”   available   at
   https://www.sba.gov/partners/lenders/7a-loan-program/terms-conditions-eligibility#sectionheader-5.
6
       U.S.      Treasury,       Paycheck         Protection     Program       (PPP)        Fact       Sheet,    available   at
   https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf.
8
  15 U.S.C. § 636(a)(36)(H)(ii); 85 Fed. Reg. 20811, 20816.
                  Case 4:20-cv-00045-DN-PK Document 76-1 Filed 10/23/20 PageID.338 Page 2 of 5



    #    Requirement                               Section 7(a) Program                   Paycheck Protection Program

                                           0.25%−3.75%. The fee may be
                                           passed onto the borrower.7

    R5   Annual guarantee fee to SBA?      Lender pays the SBA 0.55% of the No.10
                                           outstanding guaranteed balance annually.
                                           May not be passed on to borrower.9



    R6   Lender fees paid for processing   No. The SBA does not pay lender              Yes. 1% to 5% of loan amount,
         loan?                             processing fees.                             approximately 20% of which are for the
                                                                                        benefit of the Agent.11

    R7   Agent fees paid out of lender     No.   Lender processing fees do not exist.   Yes. The Agent Fee of 0.25%−1% of loan
         processing fees?                                                               amount is included in the Lender Fee for
                                                                                        the benefit of the Agent.12



    R8   Can agent charge fees to          Yes.13 Must use Form 159.14                  No.   “Agents may not collect fees




7
  15 U.S.C. § 636(a)(18)(A); 13 CFR § 120.220(a)(1).
9
  15 U.S.C. § 636(a)(23)(A)-(B).
10
   15 U.S.C. § 636(a)(36)(H)(i); 85 Fed. Reg. 20811, 20816.
11
   15 U.S.C. § 636(a)(36)(P)(i); 85 Fed. Reg. 20811, 20816.
12
   85 Fed. Reg. 20811, 20816.
13
   13 C.F.R. § 103.5.
14
   “SBA provides the form of compensation agreement.” 13 C.F.R. § 103.5. The SBA’s suggested form of agreement is SBA Form 159.
SBA Form 159, Fee Disclosure and Compensation Agreement, available at https://www.sba.gov/sites/default/files/2018-09/
Form%20159%20-%20%28FINAL%29%209.10.18.pdf (last accessed Oct. 23, 2020).
                  Case 4:20-cv-00045-DN-PK Document 76-1 Filed 10/23/20 PageID.339 Page 3 of 5



 #      Requirement                                    Section 7(a) Program                     Paycheck Protection Program

       borrower?                              “[Form 159] must be completed and signed from the borrower or be paid out of the
                                              by the SBA Lender and the Applicant PPP loan proceeds.”16
                                              whenever an Agent is paid by either the
                                              Applicant or the SBA Lender in connection
                                              with the SBA loan application. Each Agent
                                              paid by the Applicant to assist it in
                                              connection with its application must also
                                              complete and sign the form. When an Agent
                                              is paid by the SBA Lender, the SBA Lender
                                              must complete this form and the SBA
                                              Lender and Applicant must both sign the
                                              form.”15




 R9     Contingent agent fees allowed?        No. “The SBA does not allow contingency Yes. The Agent Fee is contingent on the
                                                                                                               18
                                              fees (fees paid only if the loan is approved) loan being funded.
                                              or charges for services which are not
                                              reasonably necessary in connection with an




15
   Id. (emphasis added).
16
   85 Fed. Reg. 20811, 20816.
18
   15 U.S.C. § 636(a)(36)(P)(i); see also 85 Fed. Reg. 20811, 20816 (“[a]gent fees will be paid by the lender out of the fees the lender
    receives from the SBA.”)
               Case 4:20-cv-00045-DN-PK Document 76-1 Filed 10/23/20 PageID.340 Page 4 of 5




 #     Requirement                                Section 7(a) Program                  Paycheck Protection Program

                                         application.” Form 159.17

 R10   Borrower collateral required?     Yes—to        the    maximum        extent   No.20
                                         possible for loans over $25,00019

 R11   Is loan forgivable?               No.                                          Yes. 100% forgivable.21

 R12   Borrowers unable to obtain credit Borrower must show they are unable to No.23
       elsewhere?                        obtain credit elsewhere to qualify.22


 R13   Personal guarantee required?      Yes.24                                       No.25


 R14   Business qualifications?          Must qualify as a “small business concern”   All businesses, sole proprietorships,
                                         under SBA size and revenue                   independent contractors with 500 or


17
    SBA Form 159, Fee Disclosure and Compensation Agreement, available at https://www.sba.gov/sites/default/files/2018-
   09/Form%20159%20-%20%28FINAL%29%209.10.18.pdf (last accessed Oct. 23, 2020).
19
   SOP 50 10 5(B), Lender and Development Company Loan Programs, Page 181
20
   15 U.S.C. § 636(a)(36)(J)(ii); 85 Fed. Reg. 20811, 20816.
21
   85 Fed. Reg. 20811, 20816.
22
   15 U.S.C. § 636(a)(1)(A).
23
   15 U.S.C. § 636(a)(36)(I).
24
   15 U.S.C. § 636(a)(36)(J)(ii)
25
   15 U.S.C. § 636(a)(36)(J)(ii)
                    Case 4:20-cv-00045-DN-PK Document 76-1 Filed 10/23/20 PageID.341 Page 5 of 5



 #        Requirement                                Section 7(a) Program      Paycheck Protection Program

                                             standards.26                    fewer employees qualify.27




26
     15 U.S.C. § 636(a); 15 U.S. C. § 632.
27
     15 U.S.C. § 636(a)(36)(D).
